Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114 

          A request for continued examination under 37 CFR 1.114, including the fee set forth in37 CFR 1.17(e), was filed in this application after allowance. Since this application iseligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e)has been timely paid, the allowance of the previous Office action has been withdrawn pursuant to37 CFR 1.114. Applicant's submission filed on 8/31/2022 has been entered. 

Non-Final Rejection
            The applicant’s amendment of 8/31/2022 necessitated a new ground of rejection as follows below:

Claim Rejections

                                                 Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

           (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.          (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 
Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shinada et al. (US Pub. 2018/0272723).

            Shinada et al.  disclose in Figures 1-9 an ink jet printer comprising:

            Regarding claim 1, a tank (250) including: a chamber (254) that stores liquid (ink) to be supplied to a printhead (114) configured to eject the liquid (Figures 1 and 6); 
an injection port (252) through which the liquid is injected into the chamber (254) (Figure 6); 
a flow channel member (300) which is disposed inside the injection port (252), is configured to be able to move relative to the injection port (252) in a direction intersecting an opening direction of the injection port (252), and includes a channel (320) through which the liquid is injected into the chamber (254) from a liquid container (400), an outlet port (420) of which is inserted into the injection port (252); and a first shape portion  configured to be engaged with a second shape portion in the liquid container (400) (Figures 3 and 6). 
          Regarding claim 2, wherein the first shape portion forms a recess (unmarked recess that is in between two elements (318, 320), and the second shape portion forms a protrusion (420) (Figures 5-6).
          Regarding claim 3, wherein the first shape portion includes a first cross section at a downstream side in an insertion direction of inserting the outlet port (420) into the injection port (252) and a second cross section, at an upstream side in the insertion direction, which is larger than the cross section at the downstream side (Figure 6).
           Regarding claim 4, wherein the printhead (114) is capable of ejecting a first liquid (ink) and a second liquid different from the first liquid, the first shape portion of a tank (250) storing the first liquid engages the second shape portion of the liquid container (400) storing the first liquid, and the first shape portion of a tank storing the second liquid does not engage the second shape portion of the liquid container storing the first liquid (Figures 1, 3 and 6).

Claims 1, 5-9, 11-13, 17-20 and 22-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishizawa et al. (US Pub. 2018/0250944).

            Ishizawa et al.  disclose in Figures 1-15 a printer comprising:

           Regarding claim 1, a tank (700) including: a chamber (760) that stores liquid (ink) to be supplied to a printhead (printing head) configured to eject the liquid (Figures 1 and 8); 
an injection port (710) through which the liquid is injected into the chamber (760) (Figure 8); 
a flow channel member (711, 712) which is disposed inside the injection port (710), is configured to be able to move relative to the injection port (710) in a direction intersecting an opening direction of the injection port (710), and includes a channel (711, 712) through which the liquid is injected into the chamber (760) from a liquid container (200), an outlet port (400) of which is inserted into the injection port (710); and a first shape portion  configured to be engaged with a second shape portion in the liquid container (200) (Figures 2 and 8-10). 
          Regarding claim 5, wherein the liquid container (200) includes an openable and closable valve (500) disposed inside the outlet port (460), the valve (500) is configured to open to inject the liquid by the flow channel member (710) when the first shape portion engages the second shape portion, and the valve (500) is configured not to open and the liquid is not able to be injected when the first shape portion does not engage the second shape portion (Figures 3 and  6-9).
           Regarding claim 6, wherein the valve (500) includes: an elastic member (510) disposed near the outlet port (400) and including a hole (unmarked hole that an element 520 seats on it) through which the flow channel member (710) is capable of passing (Figure 10); and 
a displaceable member (526, 528) urged by an urging member (530) toward the elastic member (510), and the valve (500) is configured to close when the displaceable member abuts the elastic member (510) (Figures 7 and 11).
            Regarding claim 7, wherein when the outlet port (400) is inserted into the injection port (710) and the flow channel member (711, 712) separates the displaceable member (526, 528) from the elastic member (510) against an urging force of the urging member (530), the valve opens (Figure 10).
           Regarding claim 8, wherein an inner diameter of the through hole (unmarked hole that an element 520 seats on it)  is smaller than an outer diameter of the flow channel member (711, 712) (Figure 9).
            Regarding claim 9, wherein the flow channel member (710) includes: a first channel (711) through which the liquid flows from the liquid container (200) to the chamber (760) (Figures 3 and 10); and 
a second channel (712) through which air flows from the chamber (760) to the liquid container (200) (Figures 8-10). 
            Regarding claim 11, wherein the tank (700) is fixed to a main body (110) of the liquid ejecting apparatus (100) (Figure 1)
            Regarding claim 12, a cap (165) configured to cap the injection port (710) (Figure 2).
            Regarding claims 13 and 24, wherein the engagement between the second shape portion and the first shape portion enables the liquid container (200) to stand by itself (Figures 2 and 10).
            Regarding claim 17, an liquid container comprising an outlet port (400) that is insertable into the injection port (710) and through which the liquid flows out when the outlet port (400) is inserted into the injection port (710); and a second shape portion configured to engage with a first shape portion in the liquid ejecting apparatus (100) (Figures 1-2 and 9).
            Regarding claim 18, wherein the engagement between the second shape portion and the first shape portion enables the liquid supply container (200) to stand (Figures 1-2 and 9).
            Regarding claim 19, wherein the second shape portion engages the first shape portion of a tank (700) storing the same type of the liquid as that stored in the liquid container (200) (Figures 1-2 and 9), and 
the second shape portion does not engage the first shape portion of a tank storing a type of the liquid different from that stored in the liquid container (Figures 1-2 and 9).
            Regarding claim 20, a liquid container (200) comprising an openable and closable valve (500) disposed inside the outlet port (400), wherein the valve (500) is configured to open so as to inject the liquid by the flow channel member (711, 712) when the first shape portion engages the second shape portion, and the valve (500) is configured not to open and the liquid is not able to be injected when the first shape portion does not engage the second shape portion (Figures 1-2 and 9-11).
              Regarding claim 22-23, wherein the liquid container (200) is fixed to the tank (700) by engagement between the first shape portion and the second shape portion (Figures 2 and 9).

                                             Claim Rejections - 35 USC § 103

             In the event the determination of the status of the application as subject to AIA  35
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any
correction of the statutory basis for the rejection will not be considered a new ground of
rejection if the prior art relied upon, and the rationale supporting the rejection, would be
the same under either status.
           The following is a quotation of 35 U.S.C. 103 which forms the basis for all
obviousness rejections set forth in this Office action:
           A patent for a claimed invention may not be obtained, notwithstanding that the claimed
invention is not identically disclosed as set forth in section 102, if the differences between the
claimed invention and the prior art are such that the claimed invention as a whole would have
been obvious before the effective filing date of the claimed invention to a person having
ordinary skill in the art to which the claimed invention pertains. Patentability shall not be
negated by the manner in which the invention was made.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Ishizawa et al. (US Pub. 2018/0250944) in view of Shinada et al. (US Pub. 2018/0272723).


            Ishizawa et al. disclose the basic features of claimed invention as stated above but do not disclose the first shape portion that is formed a recess, and the second shape portion forms a protrusion; wherein the first shape portion includes a first cross section at a downstream side in an insertion direction of inserting the outlet port into the injection port and a second cross section, at an upstream side in the insertion direction, which is larger than the cross section at the downstream side; and wherein the printhead is capable of ejecting a first liquid and a second liquid different from the first liquid, the first shape portion of a tank storing the first liquid engages the second shape portion of the liquid container storing the first liquid, and the first shape portion of a tank storing the second liquid does not engage the second shape portion of the liquid container storing the first liquid.

            Shinada et al.  disclose in Figures 1-9 an ink jet printer comprising:
            Regarding claim 2, wherein the first shape portion forms a recess (unmarked recess that is in between two elements (318, 320), and the second shape portion forms a protrusion (420) (Figures 5-6).
           Regarding claim 3, wherein the first shape portion includes a first cross section at a downstream side in an insertion direction of inserting the outlet port (420) into the injection port (252) and a second cross section, at an upstream side in the insertion direction, which is larger than the cross section at the downstream side (Figure 6).
          Regarding claim 4, wherein the printhead (114) is capable of ejecting a first liquid (ink) and a second liquid different from the first liquid, the first shape portion of a tank (250) storing the first liquid engages the second shape portion of the liquid container (400) storing the first liquid, and the first shape portion of a tank storing the second liquid does not engage the second shape portion of the liquid container storing the first liquid (Figures 1, 3 and 6).
           
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Shinada et al. in the Ishizawa et al.’s printer for the purpose of tightly engaging between an ink supplying container and an ink receiving tank.

Allowable Subject Matter

            Claim 10 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. This claim would be allowable because the prior art references of record fails to teach or suggest a liquid ejecting apparatus comprising a tank that includes a pressing member with a snap-fit configuration disposed inside the first shape portion, and the liquid container includes a recess that engages the pressing member in the state of the first shape portion and the second shape portion engaging each other in the combination as claimed.

            Claim 21 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. This claim would be allowable because the prior art references of record fails to teach or suggest a liquid ejecting apparatus comprising a flow channel member that  has a cylindrical shape extending in the opening direction, a flange portion is provided on a middle portion of the flow channel member, the injection port has a cylindrical shape having a first diameter larger than a second diameter of the flow channel member, a protrusion is formed inside the injection port so as to form an opening through which the flow channel member passes, the opening has a third diameter larger than the second diameter, and the flange portion is placed on the protrusion portion in the combination as claimed.
        
CONCLUSION
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Anh Vo whose telephone number is (571) 272-2262.  The examiner can normally be reached on Monday to Friday from 9:30 A.M.to 6:00 P.M..
           If attempts to reach the examiner by telephone are unsuccessful, the examiner'ssupervisor, Matthew Luu can be reached on (571) 272-7663. The fax phonenumber for the organization where this application or proceeding is assigned is 571-273-8300. 
           Information regarding the status of an application may be obtained from thePatent Application Information Retrieval (PAIR) system. Status information forpublished applications may be obtained from either Private PAIR or Public PAIR.Status information for unpublished applications is available through Private PAIR only.For more information about the PAIR system, see http://pair-direct.uspto.gov. Shouldyou have questions on access to the Private PAIR system, contact the ElectronicBusiness Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from aUSPTO Customer Service Representative or access to the automated informationsystem, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ANH T VO/Primary Examiner, Art Unit 2853